Citation Nr: 0817889	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  05-21 534A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to October 
1977.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  In a March 2007 decision, the Board 
determined that new and material evidence had been submitted 
to reopen the claim and then remanded for further 
development.  The claim has since returned to the Board for 
further review.

Additionally, the record reflects that the veteran submitted 
additional evidence that had not been reviewed by the RO.  By 
a March 2008 motion, his attorney related that he was waiving 
the right to have this additional evidence reviewed by the 
agency of original jurisdiction in accord with 38 C.F.R. § 
20.1304.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has been shown to have PTSD that is causally 
or etiologically related to the verified in-service stressor 
of a man falling over board that was not recovered.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  
38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the claim of service connection for PTSD on appeal is 
being granted, there is no need to review whether VA's 
statutory duties to notify and assist are fully satisfied as 
any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 
see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f) (2004); see also Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" or was a POW as established by official 
records, including recognized military combat citations or 
other supportive evidence.  If the VA determines that the 
veteran engaged in combat with the enemy or was a POW and the 
alleged stressor is combat or POW related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions or hardships 
of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  
If, however, VA determines that the veteran did not engage in 
combat with the enemy or was a POW, or that the veteran 
engaged in combat with the enemy or was a POW, but the 
alleged stressor is not combat or POW related, the veteran's 
lay testimony by itself, is insufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain credible supporting evidence that corroborates the 
veteran's statements or testimony.  Cohen v. Brown, 10 Vet. 
App. 128 (1997).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
after resolving all reasonable doubt, the veteran is entitled 
to service connection for PTSD.  However, at the outset, the 
Board finds that the veteran did not engage in combat with 
the enemy during active service.  The veteran's duties as 
verified by service personnel records have not been 
recognized as combat-related.  In this regard, the veteran's 
DD 214 Form lists his military occupational specialty as AE-
0000, which was found to stand for aviation electronics in a 
June 2004 deferred rating decision.  Further, his service 
records did not show that he received any awards or 
decorations indicative of combat service, such a Bronze Star 
with V Device or Purple Heart.  The Board does acknowledge 
that the veteran has been awarded the National Defense 
Service Medal; however, this award is not indicative of 
combat.  Although the veteran's representative contended in 
the June 2004 notice of disagreement (NOD) that the veteran's 
ship, the USS Ranger, was in attack mode status off the coast 
of Kenya in 1976, the record does not indicate that he 
actually engaged in combat, nor does he so contend.  As such, 
the Board finds that the veteran is not shown to have engaged 
in combat with the enemy. 

As the record contains no evidence that the veteran engaged 
in combat with the enemy during active service, nor is there 
evidence that he was a POW, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  See Cohen 
v. Brown, 10 Vet. App. 128 (1997).  In the June 2004 NOD, the 
veteran's attorney listed the stressors as his ship in attack 
mode off the coast of Kenya in 1976; several soldiers falling 
overboard, one of which was eaten by a shark; and the guilt 
he felt for the injuries pilots incurred after he directed 
their landings on the flight deck.  

Regarding the alleged stressors of soldiers falling overboard 
and injuries to pilots when landing, the Board notes that a 
May 2005 CURR request verified that a prisoner jumped from 
the USS Ranger in February 1976 and was not recovered.  
Another man went overboard in July 1976 but he was recovered 
by helicopter.  There were no findings of a person eaten by 
sharks.  Further, there were no findings of planes crashing 
or pilots sustaining injuries.  

The Board notes that the findings that a prisoner jumped from 
the USS Ranger and was not recovered and that another person 
was recovered after going overboard do not exactly fit the 
veteran's description of these events.  The Board also 
observes that there were no reports of anyone eaten by 
sharks, that pilots were injured, planes crashed, or that 
several people fell overboard.  Importantly, the Board finds 
it significant that it was the veteran's attorney, not the 
veteran, who listed a man being eaten by a shark as one of 
his stressors.  

The Board acknowledges that in a December 2007 letter, a VA 
psychiatrist indicated that the veteran had been treated at 
the VA since 1998 for PTSD from stressors incurred in the 
military.  The psychiatrist determined that the reported 
stressor of seeing men fall overboard and then dying was 
sufficient to have resulted in PTSD for the veteran.  
Further, the psychiatrist reached his conclusion after 
reviewing the veteran's medical records and his personal 
interaction with the veteran over the past nine years.  The 
Board observes a July 1998 VA treatment entry written by the 
same psychiatrist which supports his conclusions.  The July 
1998 VA entry revealed that the veteran was diagnosed with 
PTSD with one of his stressors listed as seeing people killed 
in accidents.  The Board is cognizant of the holding of 
Pentecost v. Principi, 16 Vet. App. 124 (2002), wherein the 
Court pointed out that corroboration of every detail of a 
stressor under such circumstances, such as the veteran's own 
personal involvement, is not necessary.  See also Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  As the veteran was found to 
have flight deck status by virtue of his military 
occupational specialty of aviation electronics in a June 2004 
deferred rating decision, the Board finds that the verified 
stressor of a man jumping overboard who was not recovered is 
sufficient corroboration to verify the veteran's exposure to 
his account of seeing men falling overboard and then dying.  
Further, the veteran has a diagnosis of PTSD based, at least 
in part, on exposure to this stressor.  Therefore, the Board 
will resolve all reasonable doubt in favor of the veteran and 
grant service connection for PTSD.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


